DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant’s election without traverse of Group I, identified as encompassing claims 1-11 and 18-29 is acknowledged.

Note by the Examiner
3.	For clarity, the reference to specific claim numbers are presented in bold. Cited claim limitations are presented in bold the first time they are associated with a particular prior art disclosing the cited limitations, and subsequent reference to the already disclosed claim limitations are presented un-bolded. Certain elements from prior art which are not required by the claims are also presented un-bolded if they are particularly pertinent to understanding how the references are being combined. Item-to-item matching and Examiner explanations for 102 &/or 103 rejections have been provided in parenthesis.

Claim Objections
4.	Claim 26 is objected to because of the following informalities:

5.	Claim 26 recites “third depth,” which should be changed to “third depth[[,]].”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	Claims 1-2, 4-7, 18-19, and 21-22 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Roy et al. (US 2010/0193845 A1), hereinafter as Roy

7.	Regarding Claim 1, Roy discloses an image sensor (see Fig. 5 and [0044] “second embodiment of an image sensor cell”;
note, the differences of the second embodiment are discussed in [0044-0046] and similarities are not repeated), comprising:
	a semiconductor substrate (element 11 see [0041] “layer 11 will initially have formed the upper surface of a thick silicon substrate”) having a back side (back bottom side) intended to be illuminated (see [0045] “a phase of photoconversion or integration during which the rear surfaces are illuminated”) and a front side (front top side) opposite the back side (see Fig. 5);
a pixel (Fig. 5 is a pixel) comprising a plurality of doped photosensitive regions (at least region of elements 11 and 17; the n-type region elements 11 and 17 are electrically connected and form combined PN-junctions for photoconversion) that are superposed vertically in the semiconductor substrate between the back side and the front side (see Fig. 5);
a respective vertical annular gate (element 16 and element 24, see [0046] “control terminal TG coupled to insulated conductive region 16” and [0044] “Conductor 24 is connected to a terminal Vwall”) which laterally frames each doped photosensitive region (see Fig. 5); and
a control circuit configured to bias the vertical annular gates during an integration phase so as to generate an electrostatic potential comprising potential wells in the central portion of the volume of each photosensitive region and a potential barrier at each interface between two neighboring doped photosensitive regions (The limitations associated with what the control circuit is “configured to” do are functional limitations which implicitly describe capabilities of the claimed device structure.
See Roy [0044, 0046] both of elements 16 and 24 are capable of being biased to generate electrostatic potential in their respective regions; also see Figs. 6A-B depending on an application of bias a potential barrier is formed between element 11 region and element 17 region.
Furthermore, the prior art relied upon teach all of the claimed structure features of the claimed device, inherently can have the property or characteristic as claimed in said limitation above.).
	
8.	Regarding Claim 2, Roy discloses the image sensor according to claim 1, wherein dimensions of each vertical annular gate (see Fig. 5) and a dopant concentration of each doped photosensitive region (see Fig. 5 N- dopant concentration and see [0041] “lightly-doped N-type silicon layer or body 11, for example with a doping level on the order of from 1014 to 1016 atoms/cm3” and “lower lightly-doped N-type portion 17”) are conjointly configured to produce, in the electrostatic potential and via the action of said biasing voltages, said potential wells and said potential barriers (The limitations associated with what the vertical annular gate and dopant concentration of each doped photosensitive region are “configured to” do are functional limitations which implicitly describe capabilities of the claimed device structure.
	The limitations of the current claim do not provide any additional structural features of the claimed device, particularly with regards to any specific dimensions of each vertical annular gate or a value of a dopant concentration of each doped photosensitive region – the dimensions and doping concentration are integral parts of the electrical device of Roy and are conjointly configured to effect the electrical behavior as claimed.
See Roy [0044, 0046] both of elements 16 and 24 are capable of being biased to generate electrostatic potential in their respective regions; also see Figs. 6A-B depending on an application of bias a potential barrier is formed between element 11 region and element 17 region.
Furthermore, the prior art relied upon teach all of the claimed structure features of the claimed device, inherently can have the property or characteristic as claimed in said limitation above.).

9.	Regarding Claim 4, Roy discloses the image sensor according to claim 3, wherein the pixel further includes a read circuit (see [0041] “read transistors”) configured to be controlled by the control circuit, the read circuit including a reset transistor (element RST, see [0041]) and a source-follower transistor (element SF, see [0041]) that are configured to generate a read signal by correlated double sampling of charge on the read node (see [0010] “subtraction of signals VRD and VRST by the processing circuit enables eliminating the noise by double correlated sampling”), and a selection transistor (element TR, see [0046] “transistor TR”) that is configured to transmit the read signal from the pixel to a read line (see [0050] “voltage variation is measured by the read and processing circuits”)
(The limitations associated with what the control circuit is “configured to” do are functional limitations which implicitly describe capabilities of the claimed device structure; the prior art relied upon teach all of the claimed structure features of the claimed device, inherently can have the property or characteristic as claimed in said limitation above.).

10.	Regarding Claim 5, Roy discloses the image sensor according to claim 1, wherein the control circuit is further configured, in a transfer phase, to bias at least one vertical annular gate in order to lower a level of the respective potential well and a level of the respective potential barrier from initial levels, so as to transfer photogenerated charge initially located in one doped photosensitive region of said plurality of doped photosensitive regions on the other side of the lowered potential barrier to another doped photosensitive region of said plurality of doped photosensitive regions where the potential well has been lowered (see Figs. 6A-B and [0050-0052] “Due to the arrival of these electrons, voltage VS of read node S decreases from V2 to V3 and this voltage variation is measured by the read and processing circuits”), and then to bias said at least one vertical annular gate in order to raise said level of the respective potential well and the level of the respective potential barrier to said initial levels (see [0007-0009] “The transfer transistor is then on, which enables to transfer the charges stored in photodiode D towards read node S. Voltage VS then decreases down to a useful signal level VRD. Once the charge transfer has been performed, signal TR is set to a low level at a time t3, thus enabling to insulate photodiode D again and to start a new charge generation and storage cycle resulting from the illumination.”).
(The limitations associated with what the control circuit is “configured to” do are functional limitations which implicitly describe capabilities of the claimed device structure; the prior art relied upon teach all of the claimed structure features of the claimed device, inherently can have the property or characteristic as claimed in said limitation above.)

11.	Regarding Claim 6, Roy discloses the image sensor according to claim 5, wherein the control circuit comprises a color read-out mode (see [0043] “the lower surface of each cell is covered with a filter 20 having the desired color for the considered cell, for example, red, green, or blue”) and is configured in the color read-out mode, in the transfer phase, to empty the photogenerated charge from the plurality of doped photosensitive regions by transferring said photogenerated charge to one of a read node (see Figs. 6A-B and [0048-0050]) or a doped photosensitive region emptied of charge, in order to gradually convey the photogenerated charge from each doped photosensitive region to the read node (see Figs. 6A-B and [0048-0050]), the control circuit further being configured to sequentially read, from the read node, the separately photogenerated charge in each doped photosensitive region (Due to the flow of the charges and closer proximity of the element 17 region to the read node compared to the element region 11, the photogenerated charge can be sequentially read from the charges of element 17 region then the charges of the element 11 region – note, the decision during use of the device structure to have both regions photogenerate charge does not distinguish from the structure of Roy which is physically capable of performing the function).
(The limitations associated with what the control circuit is “configured to” do are functional limitations which implicitly describe capabilities of the claimed device structure; the prior art relied upon teach all of the claimed structure features of the claimed device, inherently can have the property or characteristic as claimed in said limitation above.)

12.	Regarding Claim 7, Roy discloses the image sensor according to claim 5, wherein the control circuit comprises an intensity read-out mode and is configured in the intensity read-out mode, in the transfer phase, to transfer photogenerated charge from one doped photosensitive region of said plurality of doped photosensitive regions to another doped photosensitive region of said plurality of doped photosensitive regions in order to accumulate the photogenerated charges from the doped photosensitive regions in the read node, the control circuit further being configured to read from the read node a sum of the photogenerated charges from all of the doped photosensitive regions
(The limitations associated with what the control circuit is “configured to” do are functional limitations which implicitly describe capabilities of the claimed device structure.
See Figs. 6A-B and Roy [0045] “a phase of photoconversion or integration during which the rear surfaces are illuminated and electrons are stored in body 11 is distinguished from a transfer phase during which the electrons are transferred from body 11 to layer 18 and to read node S”.

13.	Regarding Claim 18, Roy discloses an image sensor (see Fig. 5 and [0044] “second embodiment of an image sensor cell”;
note, the differences of the second embodiment are discussed in [0044-0046] and similarities are not repeated), comprising:
	a semiconductor substrate (element 11 see [0041] “layer 11 will initially have formed the upper surface of a thick silicon substrate”) having a back side (back bottom side) and a front side (front top side) opposite the back side (see Fig. 5);
a plurality of doped photosensitive regions (at least region of elements 18, 17, and 11; the n-type region elements 11 and 17-18 are electrically connected and form combined PN-junctions for photoconversion) that are superposed vertically in the semiconductor substrate between the back side and the front side (see Fig. 5); and
a respective vertical annular gate which laterally frames each doped photosensitive region (element 16 and element 24, see [0046] “control terminal TG coupled to insulated conductive region 16” and [0044] “Conductor 24 is connected to a terminal Vwall”); and
a control circuit configured to bias the vertical annular gates during an integration phase (The limitations associated with what the control circuit is “configured to” do are functional limitations which implicitly describe capabilities of the claimed device structure.
See Figs. 6A-B and Roy [0045] “a phase of photoconversion or integration during which the rear surfaces are illuminated and electrons are stored in body 11 is distinguished from a transfer phase during which the electrons are transferred from body 11 to layer 18 and to read node S”).

14.	Regarding Claim 19, Roy discloses the image sensor according to claim 18, further comprising an image receiving lens (element 21, see [0043] “lens 21”) mounted to the back side of said semiconductor substrate (see Fig. 5).

15.	Regarding Claim 21, Roy discloses the image sensor according to claim 20, further including:
a read circuit (see [0041] “read transistors”);
wherein the control circuit is further configured to control the read circuit during a read phase (The limitations associated with what the control circuit is “configured to” do are functional limitations which implicitly describe capabilities of the claimed device structure.
See Figs. 6A-B and Roy [0045] “a phase of photoconversion or integration during which the rear surfaces are illuminated and electrons are stored in body 11 is distinguished from a transfer phase during which the electrons are transferred from body 11 to layer 18 and to read node S”).

16.	Regarding Claim 22, Roy discloses the image sensor according to claim 21, wherein the read phase includes a generation of a read signal by correlated double sampling of charge on the read node (see [0010] “subtraction of signals VRD and VRST by the processing circuit enables eliminating the noise by double correlated sampling”;
The limitations associated with what the control circuit is “configured to” do during a phase are functional limitations which implicitly describe capabilities of the claimed device structure; the prior art relied upon teach all of the claimed structure features of the claimed device, inherently can have the property or characteristic as claimed in said limitation above.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

17.	Claims 3 and 20 are rejected under 35 U.S.C. 103 as obvious over Roy et al. (US 2010/0193845 A1), hereinafter as Roy, in view of Roy (US 2017/0353673 A1), hereinafter as Roy(2017)

18.	Regarding Claim 3, Roy discloses the image sensor according to claim 1, further including a first doped photosensitive region (region of element 17) of said plurality of doped photosensitive regions.
	Roy does not appear to explicitly disclose a vertical annular transfer gate between a read node at the front side and a first doped photosensitive region of said plurality of doped photosensitive regions, wherein the control circuit is configured to bias said vertical annular transfer gate so as to transfer photogenerated charge located in the potential well of the first doped photosensitive region to the read node during a transfer phase.
	Roy(2017) discloses (see Figs. 6A-B) a vertical annular transfer gate (element TG3, see [0062] “terminal TG3”) between a read node (element 135, see [0062] “read areas 35 and 135 are connected together to node S”) at the front side (at the front top side) and a first doped photosensitive region (element 17) of said plurality of doped photosensitive regions.
	The vertical annular transfer gate as taught by Roy(2017) is incorporated as a vertical annular transfer gate of Roy, wherein the combination discloses a vertical annular transfer gate between a read node at the front side and a first doped photosensitive region of said plurality of doped photosensitive regions (see Roy a vertical annular transfer gate incorporated in the same manner seen in Roy(2017) Figs. 6A-B), wherein the control circuit is configured to bias said vertical annular transfer gate so as to transfer photogenerated charge located in the potential well of the first doped photosensitive region to the read node during a transfer phase (The limitations associated with what the control circuit is “configured to” do are functional limitations which implicitly describe capabilities of the claimed device structure.
See Figs. 6A-B and Roy [0045] “a phase of photoconversion or integration during which the rear surfaces are illuminated and electrons are stored in body 11 is distinguished from a transfer phase during which the electrons are transferred from body 11 to layer 18 and to read node S”
And see Roy(2017) Figs. 6A-B, 7 and [0083] “during a read phase, the charge transfer from memory area 31 to read area 35 may be performed before the charge transfer from memory area 131 to read area 135”).
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate the vertical annular transfer gate as taught by Roy(2017) as the vertical annular transfer gate of Roy because the combination provides advantageous suppression of thermal noise and parasitic charges and provides corrections (see Roy(2017) [0081, 0085]), and the combination is simple substitution of one known element for another to obtain predictable results – simple substitution of one known transfer gate structure in a similar device for another to obtain predictable results (see Roy(2017) Figs. 4A-B compared with Figs. 6A-B and [0062]).

19.	Regarding Claim 20, Roy discloses the image sensor according to claim 18, further including:
a read node (element 18, see [0045] “region 18 corresponds to the drain region of this transistor connected to read node S”) at the front side (see Fig. 5); and
a first doped photosensitive region (region of element 11) of said plurality of doped photosensitive regions;
Roy does not appear to explicitly disclose a vertical transfer gate between the read node and a first doped photosensitive region of said plurality of doped photosensitive regions, wherein the control circuit is further configured to bias said vertical transfer gate during a transfer phase.
Roy(2017) discloses (see Figs. 6A-B) a vertical transfer gate (element TG3, see [0062] “terminal TG3”) between the read node (element 135, see [0062] “read areas 35 and 135 are connected together to node S”) and a first doped photosensitive region (element 17) of said plurality of doped photosensitive regions.
	The vertical annular transfer gate as taught by Roy(2017) is incorporated as a vertical annular transfer gate of Roy, wherein the combination discloses a vertical transfer gate between a read node and a first doped photosensitive region of said plurality of doped photosensitive regions (see Roy a vertical annular transfer gate incorporated in the same manner seen in Roy(2017) Figs. 6A-B), wherein the control circuit is configured to bias said vertical transfer gate so during a transfer phase (The limitations associated with what the control circuit is “configured to” do are functional limitations which implicitly describe capabilities of the claimed device structure.
See Figs. 6A-B and Roy [0045] “a phase of photoconversion or integration during which the rear surfaces are illuminated and electrons are stored in body 11 is distinguished from a transfer phase during which the electrons are transferred from body 11 to layer 18 and to read node S”
And see Roy(2017) Figs. 6A-B, 7 and [0083] “during a read phase, the charge transfer from memory area 31 to read area 35 may be performed before the charge transfer from memory area 131 to read area 135”).
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate the vertical annular transfer gate as taught by Roy(2017) as the vertical annular transfer gate of Roy because the combination provides advantageous suppression of thermal noise and parasitic charges and provides corrections (see Roy(2017) [0081, 0085]), and the combination is simple substitution of one known element for another to obtain predictable results – simple substitution of one known transfer gate structure in a similar device for another to obtain predictable results (see Roy(2017) Figs. 4A-B compared with Figs. 6A-B and [0062]).











Allowable Subject Matter
20.	Claims 8-11 and 23-29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is an examiner’s statement of reason for indicating allowable subject matter:
The prior art made of record, either singularly or in combination, does not disclose or suggest at least the claim limitations of:

21.	Claim 8, “said plurality of doped photosensitive regions consists of three doped photosensitive regions” – as instantly claimed and in combination with the additionally claimed limitations.
	All claims depending on the current claim incorporate the same allowable subject matter..

22.	Claim 23, “said plurality of doped photosensitive regions consists of three doped photosensitive regions” – as instantly claimed and in combination with the additionally claimed limitations.
	All claims depending on the current claim incorporate the same allowable subject matter.









Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure; pertinent prior art(s) and most relevant portion(s) is provided:
US 2007/0131987 (Figs. 4-5); US 2016/0056198 (Fig. 6); US 2020/0403022 A (Fig. 4C); US 2018/0013961 (Figs. 8, 11A-B); US 2016/0093659 (Fig. 5); US 2010/0193845 (Fig. 5); US 9,793,312 (Figs. 7A-C); US 6,930,336 (Fig. 7)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL PARK whose telephone number is (303)297-4277. The examiner can normally be reached Normal Schedule: M-F Sometime between 6:30 a.m. - 7:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H. Loke can be reached on (571) 272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAMUEL PARK/Examiner, Art Unit 2818